Citation Nr: 0012228	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-01 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for lymphoma, claimed 
as a result of Agent Orange exposure.

2.  Entitlement to an initial compensable disability 
evaluation for residuals of fracture, navicular, right foot.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  This appeal arises from a January 1998 rating 
decision of the Department of Veterans Affairs (VA), Jackson, 
Mississippi, regional office (RO).  

The issue of entitlement to an initial compensable disability 
evaluation for residuals of fracture, navicular, right foot, 
will be addressed in the remand portion of this document.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam; the 
veteran is not presumed to have been exposed to Agent Orange 
in service.

2.  No competent medical evidence has been presented of a 
nexus between the veteran's claimed lymphoma and exposure to 
Agent Orange in service.

3.  The appellant has not presented a plausible claim for 
service connection for lymphoma, claimed as secondary to 
Agent Orange exposure in service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for lymphoma, claimed as secondary to 
Agent Orange exposure in service, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 1116, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307(a)(6), 
3.309(e) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

"Although the claim need not be conclusive, the statute [§ 
5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for direct service connection to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well 
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1999).  If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) (1999) are met, even if there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.309(e) (1999). 

The record does not show, and the veteran does not contend, 
that he had any service in the Republic of Vietnam.  As such, 
the veteran may not be presumed to have been exposed to Agent 
Orange in service and is not entitled to the presumptions for 
veterans so exposed.  See 38 C.F.R. § 3.307, 3.309 (1999).  

The veteran contends that he has lymphoma as a result of 
alleged exposure to Agent Orange at Fort Polk, Louisiana.  
The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  However, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that where the issue 
involves medical causation, competent medical evidence that 
shows that the claim is plausible or possible is required to 
set forth a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The court has specifically held that the provisions 
of Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The veteran has contended that he was diagnosed with lymphoma 
in 1993.  There is no medical evidence of record refecting 
that diagnosis.  He has specifically alleged that he was 
exposed to Agent Orange while on active service at Fort Polk, 
Louisiana.  There is no independent support for that 
contention in the record.  There is no medical evidence of a 
link between his current claimed disability and any such 
exposure.  The veteran has presented no competent medical 
evidence of a link between his claimed disability and any 
exposure to Agent Orange.  Although the veteran has stated 
that his current disorder is related to Agent Orange 
exposure, the veteran statements are not competent evidence 
of the etiology of such disorder.  See Espiritu, 2 Vet. App. 
at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran has not met the requirement of providing 
competent medical evidence of a nexus, or link, between his 
claimed inservice exposure to Agent Orange and his current 
disorder.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
See also Dean v. Brown, 8 Vet. App. 449, 455 (1995).  

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for 
lymphoma due to Agent Orange exposure in service.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, the claim must be 
denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well- grounded, the Board does not have 
jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the veteran the benefit of the doubt, 
as provided by 38 U.S.C. § 5107(b) and 38 C.F.R. § 3.102, do 
not apply where the appellant has not submitted a well- 
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).


ORDER

Service connection for lymphoma, claimed as a result of Agent 
Orange exposure, is denied.


REMAND

The veteran is currently seeking a compensable initial 
disability evaluation for his service connected residuals of 
fracture, navicular, right foot.  Review of the record 
indicates that the veteran has never been afforded a VA 
examination, and the January 1998 rating decision rated his 
service connected right foot disability solely on the basis 
of approximately 30 year-old service medical records.  The 
Board agrees with the veteran's representative that a current 
VA examination is necessary in order to properly evaluate the 
veteran's service connected disability.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
Accordingly, the RO should schedule the veteran for a VA 
orthopedic examination of the right foot.

The veteran has also noted that he has received treatment for 
his service connected disability from Dr. Lynch, a podiatrist 
in Gulfport, Mississippi.  Those records should also be 
obtained.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  After obtaining any necessary 
releases, the RO should obtain the 
complete treatment  records of the 
veteran from Dr. Lynch, a podiatrist in 
Gulfport, Mississippi.  Those records 
should be associated with the claims 
folder.

2.  The RO should schedule the veteran 
for an examination by a VA orthopedist to 
determine the nature and extent of any 
residuals of fracture, navicular, right 
foot.  The entire claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  The 
examination report should contain 
detailed accounts of all manifestations 
of right foot pathology found to be 
present.  All necessary tests, including 
X-ray studies of the right foot, should 
be conducted, and the examiner should 
review the results of the testing prior 
to completion of the report.  Special 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, instability and weakness.  The 
examination report should include 
descriptions of the effect, if any, of 
the veteran's pain on the function and 
movement of the right foot.  The report 
of examination should include complete 
rationale for the conclusions reached.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

Following completion of the above, the RO should review the 
veteran's claim with regard to the additional evidence 
obtained.  A supplemental statement of the case should be 
furnished to the veteran and his representative.  They should 
be given a reasonable opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 





	(CONTINUED ON NEXT PAGE)


Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



